


AMENDMENT NO. 2
TO THE
AARON’S, INC.
EMPLOYEES RETIREMENT PLAN AND TRUST


This Amendment No. 2 is made and entered into this 29th day of December, 2011,
by Aaron’s Inc. (the “Company”).


W I T N E S S E T H:


WHEREAS, the Company maintains the Aaron’s, Inc. Employees Retirement Plan and
Trust, as amended and restated effective as of December 31, 2010, and as
subsequently amended from time to time (the “Plan”), for the exclusive benefit
of its employees and their beneficiaries;


WHEREAS, Article X of the Plan permits the Company to amend the Plan from time
to time; and


WHEREAS, the Company desires to amend the Plan effective January 1, 2012, to
permit (i) newly-eligible employees to commence participation in the Plan
immediately following the satisfaction of the Plan’s eligibility requirements;
and (ii) participants to make changes to their deferral elections under the Plan
at any time during the Plan year.


NOW, THEREFORE, the Plan is hereby amended as follows:


1.    Section 1.25 shall be amended, effective January 1, 2012, to read as
follows:


“1.25    Entry Date – The date immediately following the date on which an
Employee satisfies the Plan’s age and service eligibility requirements.”


2.    Section 3.1(a)(v) shall be amended, effective January 1, 2012, to read as
follows:


“(v)    Procedure for Making Elections –


(1)    The Plan Administrator shall have complete discretion to adopt and revise
procedures to be followed in making Elective Deferral elections (with respect to
Pay Transfers and Roth 401(k) Contributions). Such procedures may include, but
are not limited to, the manner in which elections may be made, and the deadline
for making elections and for requesting a modification or revision of an
Elective Deferral election including a termination of any Elective Deferral
election; provided, however, that no election may be made to defer as an
Elective Deferral any amount of Applicable Compensation that has already been
paid to a

1







--------------------------------------------------------------------------------




Participant. Any procedures adopted by the Committee shall be communicated to
Participants.


(2)    A Participant may elect to limit the amount of his Annual Compensation
used in determining his deferral amount by excluding all Annual Compensation
recognized while an election under this subsection is effective that is
attributable to the exercise by the Participant of a nonqualified stock option,
or to any other item designated on an election form by the Plan Administrator
that would otherwise be included as Annual Compensation hereunder. The election
will be prospective only, and, if not made and effective concurrently with the
Participant’s initial deferral election, shall be effective as soon as
administratively practicable after the Plan Administrator’s receipt of the
election. A Participant may revoke such election at any time, effective as soon
as administratively practicable following the Plan Administrator’s receipt of
the election. Such election to exclude nonqualified stock option income from
Annual Compensation shall continue in effect for purposes of the Participant’s
Elective Deferrals to the Plan until the earlier of the date the Participant
making the election ceases participation in the Elective Deferrals portion of
the Plan, or the effective date of the Participant’s revocation of such election
to exclude nonqualified stock option income.


(3)    Elective Deferrals Adjustment - Subject to the provisions of this
paragraph (v), a Participant who has elected under Section 3.1(a)(iii) and/or
(iv) to defer a portion of his Annual Compensation for a Plan Year may elect to
increase or decrease the amount of his deferral as provided in this subsection.
Subject to Section 3.1(a)(v)(2), a Participant may, at any time, elect to
increase or reduce the amount of his deferral, effective as soon as
administratively practicable after the Plan Administrator’s receipt of change
instructions from the Participant made in accordance with the Plan
Administrator’s procedures. Any such change which becomes effective pursuant to
this subsection shall remain in effect until the earlier of the date the
Participant making the election ceases participation in the Plan, or the date a
subsequent adjustment election first becomes effective.


(4)    A Participant may elect to terminate his deferrals under the Plan,
effective as soon as administratively practicable after the Plan Administrator’s
receipt of termination instructions from the Participant made in accordance with
the Plan Administrator’s procedures. The Participant may once again elect to
defer a portion of his Annual Compensation at any time. Such election shall
become effective as soon as administratively practicable after the Plan
Administrator’s receipt of a new election from the Participant made in
accordance with the Plan Administrator’s procedures.”



2







--------------------------------------------------------------------------------




Except as amended herein, the provisions of the Plan shall remain in full force
and effect.




IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be executed
by its duly authorized corporate officer and its corporate seal to be hereunto
affixed.






 
 
AARON’S, INC.






By:


/s/ Gilbert L. Danielson
Date: January 3, 2012
 
Gilbert L. Danielson
Executive Vice President and Chief Financial Officer




3





